

Amendment No. 1 to the Second Amended and Restated Stockholders Agreement
This Amendment No. 1 (this “Amendment”) to the Second Amended and Restated
Stockholders Agreement dated as of December 16, 2017 (the “Agreement”), by and
among Amneal Pharmaceuticals Holding Company, LLC, a Delaware limited liability
company, AP Class D Member, LLC, a Delaware limited liability company, AP Class
E Member, LLC, a Delaware limited liability company, AH PPU Management, LLC, a
Delaware limited liability company, and Amneal Pharmaceuticals, Inc. (which was
previously known as Atlas Holdings, Inc.), a Delaware corporation, is entered
into as of this 2nd day of August, 2019. Capitalized terms used in this
Amendment and not otherwise defined shall have the meanings ascribed to them in
the Agreement.
WHEREAS, all the Parties to the Agreement besides the Company have been
dissolved;
WHEREAS, Padmesh Patel is the current, duly authorized Amneal Group
Representative;
WHEREAS, the Amneal Group Representative has been assigned all of the rights of
each Amneal Group Member under the Agreement that are being exercised by this
Amendment;
WHEREAS, the parties hereto desire to amend the Agreement pursuant to Section
7.9 thereof; and
WHEREAS, the Conflicts Committee has provided prior written consent to the
Amendment.
NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto hereby agree as follows:
1.The first sentence of Section 3.1(b) the Agreement is hereby amended and
restated in its entirety as follows:
Immediately following the Closing, and for so long as Amneal Group has
beneficial ownership of more than fifty percent (50%) of the outstanding shares
of the Company Common Stock, (i) the Non-Amneal Directors shall have the right
to designate the lead Independent Director of the Company Board, and (ii) the
Amneal Directors shall have the right to designate the Chairman or Co-Chairmen
of the Company Board.
2.    Section 3.3(d) the Agreement is hereby amended and restated in its
entirety as follows:
Integration Committee. For a minimum of one (1) year following the Closing, the
Company Board shall have an Integration Committee comprised of Chirag Patel,
Chintu Patel and Paul M. Bisaro, which shall serve as an advisory committee to
management to provide input in connection with the post-Closing integration of
Impax and Amneal and shall not be entitled to take any other action on behalf of
the Company Board.
3.    The definition of “Amneal Group Representative” in Section 1.1 of the
Agreement is hereby amended and restated in its entirety as follows:
“Amneal Group Representative” means Amneal Holdings, LLC, a Delaware limited
liability company, or such other designee selected by Amneal Group Members
holding a majority of the shares of Company Common Stock beneficially owned by
Amneal Group; provided, however, that the Amneal Group Representative shall not
be an employee of the Company Group or a Person controlled, directly or
indirectly, by employees of the Company Group.
4.    Padmesh Patel represents and warrants that (i) he is the current, duly
authorized Amneal Group Representative, (ii) he, in his capacity as the Amneal
Group Representative, has the authority to enter into this Amendment on behalf
of each of the Amneal Group Members and, if executed by the Company, this
Amendment will be binding on the Amneal Group Members and (iii) the Amneal Group
collectively continues to beneficially own at least ten percent (10%) of the
outstanding shares of the Company Common Stock.
5.    This Amendment constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. Except as specifically amended in
this Amendment, the Agreement remains unchanged and in full force and effect.
6.    This Amendment shall be governed by, and interpreted in accordance with,
the laws of the State of Delaware, all rights and remedies being governed by
such laws without regard to principles of conflicts of laws.
7.    This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, and delivered by means of
electronic mail transmission or otherwise, each of which when so executed and
delivered shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.
THE AMNEAL GROUP REPRESENTATIVE
By:    /s/ Padmesh Patel, by Edward Coss, his duly authorized agent
    Name: Padmesh Patel
    Title: Amneal Group Representative




AMNEAL PHARMACEUTICALS, INC.
By:    /s/ David Buchen_____________
    Name: David Buchen
    Title: Senior Vice President, Chief Legal Officer and Corporate Secretary



